Citation Nr: 1524834	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for numbness of the bilateral upper extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to August 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Anchorage, Alaska, currently has jurisdiction of the claims.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript is of record.

The Veteran submitted additional evidence directly to the Board in December 2013, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  As an initial matter, the Veteran submitted a VA Form 21-4142 in August 2012, authorizing VA to obtain records from Dr. M.L.T. related to treatment for numbness of the bilateral upper extremity.  It does not appear that records from this provider were ever requested, in violation of 38 C.F.R. § 3.159(c)(1).  This must be rectified on remand, and is especially important given that a post-service record from Elmendorf Air Force Base documents review of an electromyography (EMG) and nerve conduction study conducted by Dr. T.  

Service treatment records document that the Veteran was seen in service with complaints involving left shoulder joint pain, left forearm nocturnal tingling, and bilateral arm/hand numbness.  A June 2011 in-service x-ray of the left clavicle conducted at Elmendorf Air Force Base contains an impression of minimal left acromioclavicular degenerative change; otherwise negative left clavicular series.  

The Veteran underwent a VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in August 2011, at which time the diagnosis was bilateral normal shoulders.  However, the examiner indicated that imaging studies of the shoulder had been performed and that degenerative or traumatic arthritis was documented in the right shoulder.  The examiner also indicated that there were other significant diagnostic test findings and/or results, noting the June 2011 x-ray of the left clavicle.  An August 2011 x-ray of the bilateral shoulder, however, showed that the acromioclavicular and glenohmeral joints were within normal limits and that there was no bursal or tendinous calcification or destructive lesions demonstrated.  The impression was shoulders within normal limits.  In a July 2012 addendum, the VA examiner clarified that x-ray of the bilateral shoulder was normal.  

At the time of the Veteran's hearing, his representative asserted that the August 2011 VA examination of the Veteran's shoulders was inadequate.  Given the amount of time that has elapsed since the Veteran was examined, and in light of his more recent assertions that he continues to have problems involving his bilateral shoulder and bilateral upper extremities, another VA examination should be scheduled to clarify whether the Veteran has a current disorder affecting the bilateral shoulder and a current disorder associated with numbness of the bilateral upper extremity (to include whether secondary to the service-connected cervical spine disability).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Dr. M.L.T. related to treatment for numbness of the bilateral upper extremity, as authorized in an August 2012 VA Form 21-4142.  

2.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for service connection for a bilateral shoulder disorder and numbness of the bilateral upper extremity.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should identify all current disorders of the bilateral shoulder, to include any associated with the complaints of upper extremity numbness.

Based on examination findings and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current bilateral shoulder disorder is related to any in-service disease, event, or injury, to include in-service complaints of left shoulder joint pain, left forearm nocturnal tingling, and bilateral arm/hand numbness.  

The examiner must specifically discuss the June 2011 x-ray of the left clavicle conducted at Elmendorf Air Force Base, which contains an impression of minimal left acromioclavicular degenerative change; otherwise negative left clavicular series.

The examiner must also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected cervical spine disability either caused or aggravated (i.e., caused an increase in severity of) any current disorder associated with the complaints of upper extremity numbness.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




